Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00144-CR

                                  Anthony Lee SMITH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10000
                       Honorable Jefferson Moore, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 19, 2017.


                                             _____________________________
                                             Patricia O. Alvarez, Justice